NO








NO. 12-09-00361-CR
NO. 12-09-00362-CR
NO. 12-09-00363-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
GLENDA EVERETT OLVERA,                      '     APPEAL
FROM THE 7TH
APPELLANT
                                                                             '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


                                                      MEMORANDUM
OPINION
PER
CURIAM
            In
three separate cases, Appellant pleaded guilty to forgery, tampering with a
governmental record, and theft.  The trial court accepted Appellant’s plea in
each case, and imposed sentence on October 23, 2009.  Appellant timely filed a
notice of appeal in each case.
On
November 4, 2009, this court notified Appellant that a docketing statement must
be filed in each case and gave her until November 16, 2009 to comply.  See Tex. R. App. P. 32.2.  Appellant was
further notified that unless the docketing statements were filed by the stated
deadline, the cases would be remanded to the trial court for a hearing to
determine the reason the docketing statements had not been filed.  On November
19, 2009, after having received no response from Appellant, this court remanded
the cases to the trial court to conduct a hearing and to (1) determine whether
Appellant has abandoned the appeals; (2) take necessary action to insure the
prompt filing of the docketing statement with this court; (3) make appropriate
findings and recommendations; and (4) ensure that a record of the proceedings
was prepared.  
            In
accordance with this court’s order, the trial court conducted a hearing on
December 18, 2009.  Following the hearing, the trial court found, in part, that
Appellant does not wish to continue these appeals and that she does not plan to
file docketing statements.  The supplemental record provided to this court contains
the trial court’s findings of fact and conclusions of law and also contains a
letter from Appellant to the trial court confirming that she does not wish to
pursue the appeals.  Accordingly, the appeals are dismissed.  All
pending motions are overruled as moot.
Opinion delivered January 13, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)